Exhibit 10.15

AMENDMENT NO. 3 TO NOTE AGREEMENT

THIS AMENDMENT NO. 3 TO NOTE AGREEMENT (this “Amendment”) is entered into as of
November 19, 2008 by and between ST. LOUIS POST-DISPATCH LLC, a Delaware limited
liability company (the “Company”), and the undersigned holders of Notes (as
hereinafter defined).

Recitals

A. The Company entered into that certain Note Agreement dated as of May 1, 2000,
as amended by Amendment No. 1 to Note Agreement dated as of November 23, 2004,
and by Amendment No. 2 to Note Agreement dated as of February 1, 2006 (as so
amended and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), with the several
Purchasers listed in the Purchaser Schedule attached thereto, pursuant to which
the Company issued and sold to such Purchasers the Company’s 8.05% Senior Notes
due April 28, 2009, in the aggregate principal amount of $306,000,000 (together
with any such promissory notes that may have been issued in substitution or
exchange therefor prior to the date hereof, the “Notes”).

B. As of the Effective Date (as hereinafter defined), the undersigned holders of
Notes together hold at least 51% of the aggregate outstanding principal amount
of the Notes, and therefore constitute the Required Holder(s) (as defined in the
Note Agreement) for purposes of this Amendment.

C. The Company desires to make certain amendments and modifications to the Note
Agreement, as set forth in this Amendment, and the undersigned holders of Notes,
subject to the terms and conditions set forth herein, are willing to agree to
such amendments and modifications.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Note Agreement.

2. Amendments to Paragraph 11 (Miscellaneous).

(a) Paragraph 11 of the Note Agreement is amended by adding a new paragraph 11S
at the end thereof, such new paragraph to read in its entirety as follows:

11S. Confidential Information. For the purposes of this paragraph 11S,
“Confidential Information” means (x) the fact that special counsel for the
holders has retained a financial advisor and (y) information delivered, whether
to any holder or to any financial advisor retained by special counsel to the
holders, by or on behalf of the Company, any Subsidiary, the Guarantor or Lee in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by such holder or financial
advisor as being confidential information of the Company, such



--------------------------------------------------------------------------------

Subsidiary, the Guarantor or Lee, provided that such term does not include
information that (a) was publicly known or otherwise known to such holder prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by such holder or any person acting on such holder’s behalf,
(c) otherwise becomes known to such holder other than through disclosure by any
such financial advisor or by the Company, any Subsidiary, the Guarantor or Lee
or (d) constitutes financial statements that are otherwise publicly available.
Each holder will maintain the confidentiality of such Confidential Information
delivered to it in accordance with procedures adopted by such holder in good
faith to protect confidential information of third parties delivered to such
holder, provided that such holder deliver or disclose Confidential Information
described in clause (x) or (y) above to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this paragraph 11S, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 11S), (v) any Person from which it offers to purchase any
security of the Company, the Guarantor or Lee (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this paragraph 11S), (vi) any federal or state regulatory
authority having jurisdiction over such holder, (vii) the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such holder’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such holder, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such holder is a party
or (z) if an Event of Default has occurred and is continuing, to the extent such
holder may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such holder’s Notes, this Agreement, the Guaranty Agreement or any
document relating hereto or thereto, including without limitation any document
granting a Lien. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
paragraph 11S as though it were a party to this Agreement. On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this paragraph 11S.

3. Amendment to Paragraph 10B (Other Terms). Paragraph 10B of the Note Agreement
is amended by adding the following new definition in the appropriate
alphabetical position therein:

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note

 

2



--------------------------------------------------------------------------------

holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants that the Company is a limited liability company duly organized and
validly existing in good standing under the laws of the State of Delaware. The
Company has all requisite limited liability company power to execute and deliver
this Amendment and to perform its obligations under this Amendment and the Note
Agreement as amended hereby. The execution and delivery by the Company of this
Amendment and the performance by the Company of its obligations under this
Amendment and the Note Agreement as amended hereby have been duly authorized by
all requisite limited liability company action on the part of the Company. The
Company has duly executed and delivered this Amendment, and this Amendment and
the Note Agreement as amended hereby constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

5. Conditions to Effectiveness. This Amendment shall become effective, as of the
date first written above (the “Effective Date”), when the undersigned holders of
Notes shall have received counterpart(s) of this Amendment and a Financial
Advisor Fee, Indemnification and Confidentiality Letter between the Company and
the financial advisor retained by special counsel to the holders of the Notes,
each in form and substance satisfactory to such holders, in their sole
discretion, in each case duly executed and delivered by the Company and each of
the other parties thereto:

6. Miscellaneous.

(a) References to Note Agreement. Upon and after the date of this Amendment,
each reference to the Note Agreement in the Note Agreement, the Guaranty
Agreement, the Notes or any other instrument or agreement entered into in
connection therewith or otherwise related thereto shall mean and be a reference
to the Note Agreement as amended by this Amendment.

(b) Ratification and Confirmation. Except as specifically amended herein, the
Note Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any holder of Notes,
nor constitute a waiver of any provision of the Note Agreement, the Guaranty
Agreement, any Note or any other instrument or agreement entered into in
connection therewith or otherwise related thereto.

 

3



--------------------------------------------------------------------------------

(d) Expenses. The Company agrees to pay promptly, or to cause the Guarantor to
pay promptly, all expenses of the holders of Notes related to this Amendment and
all matters contemplated hereby, including, without limitation, all fees and
expenses of the holders’ special counsel.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

(f) Guarantor Consent. Notwithstanding that such consent is not required under
the Guaranty Agreement, the Guarantor consents to the execution and delivery of
this Amendment by the parties hereto. As a material inducement to the
undersigned holders of Notes to amend the Note Agreement, the Guarantor
(i) acknowledges and confirms the continuing existence, validity and
effectiveness of the Guaranty Agreement and (ii) agrees that the execution,
delivery and performance of this Amendment shall not in any way release,
diminish, impair, reduce or otherwise affect its obligations under the Guaranty
Agreement.

(g) Counterparts. This Amendment may be executed in counterparts (including
those transmitted by facsimile), each of which shall be deemed an original and
all of which taken together shall constitute one and the same document. Delivery
of this Amendment may be made by facsimile transmission of a duly executed
counterpart copy hereof.

[The remainder of this page is intentionally left blank; signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

ST. LOUIS POST-DISPATCH LLC By:  

/s/ Carl G. Schmidt

Name:   CARL G. SCHMIDT Title:   PULITZER INC.   MANAGING MEMBER THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA By:  

/s/ Brian Lemons

  Vice-President                                       WHB
AMERICAN GENERAL LIFE INSURANCE COMPANY AIG ANNUITY INSURANCE COMPANY By:  
AIG Global Investment Corp., Investment Advisor   By:  

/s/ Richard Conway

  Name:   Richard Conway   Title:   Managing Director AIG EDISON LIFE INSURANCE
COMPANY By:   AIG Global Investment Corp., Investment Sub-Advisor   By:  

/s/ Richard Conway

  Name:   Richard Conway   Title:   Managing Director
GENWORTH LIFE AND ANNUITY INSURANCE COMPANY
(as Successor by Merger to First Colony Insurance Company) By:  

/s/ Stephen De Motto

Name:   Stephen De Motto Title:   Investment Officer

Signature page to Amendment No. 3 to Note Agreement



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By:  

/s/ Howard Stern

Name:   Howard Stern Its Authorized Representative THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY, for its Group Annuity Separate Account By:  

/s/ Howard Stern

Name:   Howard Stern Its Authorized Representative PACIFIC LIFE INSURANCE
COMPANY By:  

/s/ Diane W. Dales

Name:   Diane W. Dales Title:   Assistant Vice President By:  

/s/ Peter S. Fiek

Name:   Peter S. Fiek Title:   Assistant Secretary

Agreed and acknowledged for the purposes specified in Section 6(f).

 

PULITZER INC. By:  

/s/ Carl G. Schmidt

Name:   Carl G. Schmidt Title:   Treasurer

Signature page to Amendment No. 3 to Note Agreement